MEMORANDUM **
Erick Salazar-Salazar appeals his 24-month sentence imposed after the revocation of his term of supervised release. Counsel of record for the appellant, Jeffrey H. Rutherford, Esq., filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and we deny the motion.
Pursuant to our independent review of the record under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there is a non-frivolous issue for appeal.
We vacate the sentence and remand to the district court to state its general reasons for its imposition of the consecutive sentence. See 18 U.S.C. § 3553(c); United States v. Lockard, 910 F.2d 542, 545-46 (9th Cir.1990).
If upon re-sentencing appellant files a new notice of appeal, this panel shall retain jurisdiction over the new appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.